670 F.2d 86
Johnny F. HARRIS, Appellant,v.Tommy BAKER, Former Employee, Arkansas State Police, CentralIntelligence Division, Appellee.
No. 81-1340.
United States Court of Appeals,Eighth Circuit.
Submitted July 23, 1981.Decided July 30, 1981.

Johnny F. Harris, pro se.
Steve Clark, Atty. Gen., by Alice Ann Burns, Asst. Atty. Gen., Little Rock, Ark., for appellee.
Before BRIGHT and ARNOLD, Circuit Judges, and DAVIES,* Senior District Judge.
PER CURIAM.


1
Johnny F. Harris filed a complaint under 42 U.S.C. § 1983 alleging that the defendant, Tommy Baker, while employed with the Arkansas State Police, made false statements to a state judge in his application for a search warrant.  Execution of the warrant allegedly produced evidence which led to Harris's conviction.


2
The District Court1 dismissed the complaint on the ground that Harris's claim was barred by the applicable statute of limitations, Ark.Stat.Ann. § 37-206 (Repl.1962).  We affirm on the basis of the District Court opinion.  See Eighth Circuit Rule 14.



*
 The Hon. Ronald N. Davies, Senior United States District Judge for the District of North Dakota


1
 The Hon. William R. Overton, United States District Judge for the Eastern District of Arkansas